May 4, 2007 VIA EDGAR The United States Securities and Exchange Commission 100 F Street, NE Washington, D.C.20549-0506 Subject:Nationwide Provident VLI Separate Account 1 Nationwide Life Insurance Company of America SEC File No. 333-98629 CIK No. 0000740269 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, and on behalf ofNationwide Provident VLI Separate Account 1 (the “Variable Account”) and Nationwide Life Insurance Company of America (the “Company”), we certify that the form of the prospectus that would have been filed under paragraphs (b) and (c) of Rule 497 does not differ from the form of the prospectus contained in Post Effective Amendment No. 6 to the registration statement for the Company and the Variable Account that became effective May 1, 2007. Please contact me at (614) 249-7261 with any questions regarding this filing. Sincerely, /s/CARRIE ANN HALL Carrie Ann Hall Assistant General Counsel Nationwide Life Insurance Company of America cc: file Home Office:One Nationwide PlazaNationwide Insurance Columbus, Ohio 43215-2220Nationwide Financial Legal Counsel to the Nationwide Insurance Companies and their Associated Companies
